Citation Nr: 0201351	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  99-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1953 to August 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

This claim was initially before the Board in August 2000, at 
which time it was remanded for further evidentiary 
development after it was determined that the claim was well 
grounded.  That development having been completed, the claim 
is now ready for appellate review.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2. Peptic ulcer disease was not manifested in service or 
within the first post service year, and the preponderance 
of the evidence is against a finding that the veteran's 
peptic ulcer disease is related to service.


CONCLUSION OF LAW

Peptic ulcer disease was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326). The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West1991 & Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the October 
1998 rating decision, the December 1998 Statement of the 
Case, and the February 1999, June 1999, July 2001, and 
October 2001 Supplemental Statements of the Case of what 
would be necessary, evidentiary wise, to grant service 
connection for peptic ulcer disease.   In addition, the Board 
Remand decision of August 2000 also informed the veteran of 
the evidence necessary to grant his claim.  The notices sent 
to the veteran discussed the available evidence and informed 
the veteran that service connection for peptic ulcer disease 
was being denied because the overall evidence did not show 
that the disability was present in service, could be presumed 
to have been incurred in service or was otherwise related to 
service.  Additionally, the RO sent a letter to the veteran 
dated May 29, 2001 which explained the provisions of the VCAA 
and indicated what additional evidence would be necessary for 
the RO to grant the benefits sought.  The Board therefore 
concludes that the veteran was adequately informed of the 
information and evidence needed to substantiate his claims, 
and the RO complied with VA's notification requirements.  
Thus, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO gathered the veteran's service medical records, 
private medical records from Dr. Pace dated from February 
1964 to November 2000, hospitalization records from 
Mississippi Baptist Medical Center dated in March and April 
1997, Lawrence County Hospital treatment records dated from 
February 1986 to August 1998, and records of hospital 
admissions in October 1955 and October 1972.  The veteran was 
provided a VA examination in February 2001, including an 
upper GI examination.  The veteran testified at a personal 
hearing at the RO in May 1999 and the RO has obtained 
statements from members of the veteran's family.  The veteran 
has not indicated that there is other relevant evidence 
available.  The veteran specifically responded to the May 29, 
2001 letter from the RO and indicated no other evidence was 
available.  Thus the Board finds that the RO provided the 
requisite assistance to the veteran in obtaining evidence 
regarding the claimed disability.  In fact, it appears that 
all such evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims 
folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran's service medical records are entirely negative 
for any peptic ulcer disease.  The service medical records do 
reveal that the veteran was treated for gastritis after 
eating oyster stew in November 1954, and in April and May of 
1956 the veteran complained of vomiting and abdominal pain.  
An upper GI barium x-ray was performed in May 1956 with 
normal results.  There was no evidence of any significant 
lesions on the stomach, esophagus, or duodenum, and the 
stomach was normal in size, shape and position.  The 
veteran's separation examination in July 1957 indicated that 
the veteran's stomach and intestinal tract were normal at 
discharge.  

The veteran has presented a hospital admission slip from 
Marion General Hospital dated October 1955.  The veteran's 
wife indicated in a letter dated May 14, 1999 that there were 
no further records available from this hospital because they 
were destroyed by water damage.  The admission slip does not 
indicate what condition or complaint was involved in this 
hospital admission.  The veteran has presented statements 
from family members indicating that the veteran has suffered 
from stomach problems since at least 1955, and that he has 
constantly had ulcers since that time.

Private treatment notes from Dr. Pace reflect treatment of 
the veteran from February 1964.  In a letter dated October 
1998, Dr. Pace states that he has been treating the veteran 
for chronic peptic disease since May 1960.  Dr. Pace offered 
his opinion that the veteran's current chronic peptic ulcer 
disease began while in military service.

Hospitalization records dated from October 17 to October 20, 
1972, and also from March 28 to April 5, 1997 indicate 
hospitalization for chronic peptic ulcer disease in 1972 and 
for a heart condition in 1997 which also included treatment 
for chronic peptic ulcer disease.  Treatment notes from 
Lawrence County Hospital dated from February 1986 to August 
1998 show treatment for a variety of injuries and diseases, 
including treatment for peptic ulcer disease.  Neither the 
hospitalization reports nor the records of treatment from 
Lawrence County Hospital indicate the etiology of the peptic 
ulcer disease.

The veteran underwent an upper GI barium x-ray in August 
1992.  There was no evidence of gastroesophageal reflux.  The 
stomach filled out well without evidence of abnormalities.  
There were no ulcers or mass lesions identified.  The 
impression was an unremarkable upper GI examination.

The veteran testified at a personal hearing in May 1999.  He 
testified that he began having trouble with his stomach while 
in service in 1954.  The veteran testified that he was told 
he had peptic ulcer disease, although he does not know why 
the service medical records do not indicate that information.  
He testified that he underwent several upper GI examinations 
while in service.  He indicated that he saw a Dr. McClane 
shortly after leaving service but that there are no records 
available from that physician or from any hospital from that 
time.  The veteran testified that he began seeing Dr. Pace in 
1960.  He indicated that his chief symptoms are nausea and 
abdominal cramping.

The veteran underwent a VA examination in February 2001.  The 
examiner ordered an upper GI x-ray with barium.  The x-ray 
revealed minimal gastroesophageal reflux, and was otherwise 
within normal limits.  The examiner noted that, following an 
examination of the veteran and a review of the claims folder, 
there was no diagnosis of peptic ulcer disease shown in 
service, that the upper GI performed in May 1956 was normal, 
that the veteran's separation examination did not indicate 
any stomach abnormality, and that the first records of post-
service treatment were from 1960.  It was concluded that the 
veteran's peptic ulcer disease can not be related back to the 
gastritis following oyster stew in November 1954.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The evidence is persuasive that the veteran currently suffers 
from peptic ulcer disease and he is presumed to have been 
free from disability at the time of entry into service.  
Despite the several negative findings from upper GI barium x-
rays both during service and after service, the Board finds 
that Dr. Pace's ongoing treatment and diagnosis of chronic 
peptic ulcer disease since May 1960 is sufficient to find 
that the veteran currently suffers from chronic peptic ulcer 
disease.  However, the most probative evidence does not 
support a finding that peptic ulcer disease is related to the 
veteran's military service that ended in 1957.  

The veteran's service medical records do not show any 
diagnosis of peptic ulcer disease.  The veteran was diagnosed 
with gastritis following oyster stew in November 1955, but 
the condition resolved itself.  The veteran later complained 
of abdominal pain and vomiting in April and May 1956, and an 
upper GI barium x-ray was taken in May 1956 and showed normal 
results.  There was no evidence of any significant lesions on 
the stomach, esophagus, or duodenum, and the stomach was 
normal in size, shape and position.  An upper G.I series 
performed in August 1992 was unremarkable.  Treatment notes 
dated from 1960 to 2000 indicate that the veteran has been 
diagnosed with peptic ulcer disease and has been treated for 
that condition.  None of the hospitalization records indicate 
any etiology of the peptic ulcer disease, and while there is 
evidence of hospitalization in October 1955, there is no 
indication of what treatment was rendered or of any 
diagnoses.  

The veteran's private physician, Dr. Pace, has reportedly 
treated the veteran since 1960 for peptic ulcer disease, and 
he offered his opinion that the condition began in service. 
However, this opinion does not cite to any contemporaneous 
records and was apparently based on the statements of the 
veteran relating his history.  The veteran has testified that 
he has suffered stomach pains since 1954 and the veteran 
offered statements from his wife and other family members to 
the effect that he suffered from peptic ulcer disease since 
being in the military.  The Board does not doubt the 
credibility of this testimony and these statements, however, 
lay persons are not competent to offer medical opinions as to 
the diagnosis or etiology of disease.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

The VA examiner offered her opinion that there was no link 
between the gastritis described in 1955 and the veteran's 
current peptic ulcer disease.  She based this opinion on her 
review of the claims folder and an examination of the 
veteran.  The examiner noted there was no in-service 
diagnosis of peptic ulcer disease, that the upper G.I in May 
1956 was essentially normal, that the veteran's separation 
examination does not indicate any ulcer or stomach 
disability, and that there are no medical records of 
treatment until almost three years after leaving service.  
The Board notes that the record contains conflicting medical 
opinions as to the relationship between the veteran's peptic 
ulcer disease and his military service.  The VA examiner's 
opinion offered in February 2001 is based on a review of the 
claims folder and a citation of pertinent the medical 
records, while Dr. Pace's opinion only cites to statements 
from the veteran and treatment of the veteran some time after 
service discharge.  The Board finds the VA examiner's opinion 
more persuasive and concludes that the most probative 
evidence does not establish a link between the veteran's 
peptic ulcer disease and his military service.  Therefore, 
direct service connection is not warranted for peptic ulcer 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

Peptic ulcer disease is subject to presumptive service 
connection, if manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. § 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2001).  In the veteran's case, 
there is no manifestation of peptic ulcer disease in the 
record within one year of discharge, the first medical 
evidence of treatment for peptic ulcer disease is May 1960 
which is almost 3 years after discharge.  The Board notes 
that the veteran testified that he received treatment from a 
Dr. McClane prior to 1960, but there is no medical evidence 
to substantiate that.  The competent evidence does not 
establish the presence of peptic ulcer disease manifested to 
a compensable degree within the first postservice year.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).


ORDER

Entitlement to service connection for peptic ulcer disease is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

